 1

 2

 3                       UNITED STATES DISTRICT COURT
 4                                  EASTERN DISTRICT OF CALIFORNIA

 5
       JILL MCGEE, et al.,                               Case No. 1:18-cv-000768-LJO-SAB
 6
                      Plaintiffs,                        ORDER DISREGARDING PROPOSED
 7                                                       PROTECTIVE ORDER AND VACATING
               v.                                        IN PART NOVEMBER 5, 2018 ORDER
 8
       POVERELLO HOUSE, et al.,                          (ECF No. 15)
 9
                      Defendants.
10

11
              On November 2, 2018, the Court conducted an informal discovery dispute after which
12
     Defendants were ordered to produce their file regarding D.N. and the parties were ordered to file
13
     a stipulated protective order to address privacy concerns associated with the production. (ECF
14
     Nos. 12, 13.) On November 15, 2018, Defendants filed a motion for reconsideration by the
15
     district judge and Plaintiffs filed a proposed protective order. (ECF Nos. 14, 15.) On December
16
     4, 2018, after conducting an in camera review of the documents, District Judge Lawrence J.
17
     O’Neill ordered certain documents to be produced. (ECF No. 18.)
18
              Based on Judge O’Neil’s order, the proposed protective order is HEREBY
19
     DISREGARDED and the requirement in the November 5, 2018 order that the parties submit a
20
     stipulated protective order is VACATED since the parties did not submit a stipulated protective
21
     order.
22

23 IT IS SO ORDERED.

24
     Dated:     December 20, 2018
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27

28


                                                    1
